On March 14, 1938, the Item Company, Ltd., entered into a contract with Maxin Gourgeot under which it granted to him the exclusive right to deliver its newspapers to subscribers in a certain designated territory in New Orleans. Aimee Garidel and Martin J. Milhas signed the contract as sureties for Gourgeot up to the sum of $100.
On June 28, 1938, Item Company, Ltd., brought this suit alleging that Gourgeot had failed to make certain payments and to keep certain records, and that by those failures he had breached the said contract, and had thus made himself liable for the amounts due and for liquidated damages, which damages under the terms of the contract, it contended should be fixed at $152.50. The amounts for which it alleged payment had not been made totalled $55.20. It therefore prayed for judgment against the said Gourgeot and his sureties in the sum of $207.70, with interest at 5% from judicial demand.
There was judgment by default in the sum of $100 against Milhas, one of the sureties, and after a trial there was also judgment in the sum of $207.70 against Gourgeot, and in the sum of $100 against Garidel, the other surety. From this latter judgment Gourgeot and Garidel have appealed.
The appeal of Garidel was dismissed on motion and the matter came before us only on the appeal by Gourgeot. The evidence shows, without any substantial contradiction, that Gourgeot did not remit to plaintiff the amount set forth in the statement filed by plaintiff and did not keep the proper records of the names and addresses of subscribers as required by the contract. It follows that as a result of the breach of the contract, plaintiff is entitled to liquidated damages as stipulated in the contract and as prayed for.
We are advised by counsel for plaintiff that there has been paid by the surety $198.45 and by Gourgeot $25 making a total of $223.45. There should be a credit on the judgment for the said amount.
The judgment appealed from, in so far as it runs against Gourgeot, is affirmed at his cost, subject to a credit of $223.45.
Judgment affirmed.